FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Corporate Taxpayer’s Registry (CNPJ/MF) number 47.508.411/0001-56 Company Number at the Commercial Registry (NIRE) 35.300.089.901 São Paulo, August 9th, 2013. MANAGEMENT PROPOSALS FOR THE ANNUAL AND SPECIAL SHAREHOLDERS MEETING ON August 26, 2013 1 Content Election of member of the Company’s Board of Directors 03 Items 12.6 to 12.10 of Company’s Reference Form, CVM Instruction 480/2009 04 Proposal for amendment of the remuneration to be paid to Company’s Management 06 Items of Section 13 of Company’s Reference Form, CVM Instruction 480/2009 07 2 Management Proposal for Election of Member of Company’s Board of Directors (Art. 10º of ICVM 481/2009) Dear shareholders, The management of Companhia Brasileira de Distribuição (“ Company ”) hereby present, for discussion on the general shareholders meeting to be held on August 26, 2013, at 10 a.m., at the Company’s registered offices, at Avenida Brigadeiro Luís Antonio, No. 3.142, sala 1, at the city and state of São Paulo, a proposal for the election of 1 (one) member for the Company’s Board of Directors, in substitution of the member Mr. Jean Louis Bourgier. In compliance with the provisions of Section 10 of CVM Instruction No. 481/2009, information required in items 12.6 to 12.10 of the Company’s Reference Form (Formulário de Referência) is attached to this proposal in connection with the candidates indicated by the controlling shareholder of the Company, to be elected as member of the Company’s Board of Directors (Annex I) We request that the shareholders that intend to appoint attorneys
